Opinion by
Mr. Justice McCollum,
The legal plaintiff having a claim against the appellee sent the same to West Virginia for collection out of the wages of labor due to the latter from the Baltimore & Ohio Railroad Company. He succeeded in getting possession of the wages due from the company to his debtor who under the provisions of the act of May 23, 1887, recovered a judgment against him for the amount of them. He held a note against the appellee which he transferred to his wife, who entered judgment upon it in Greene county and issued an attachment execution for *283the purpose of appropriating the wages for which judgment was recovered against her husband. The learned court below thought that the protection afforded to the laborer by the act referred to could not be taken from him in this manner, and accordingly quashed the attachment.
The contention of the appellant is that the judgment against her husband represents a penalty imposed by the statute for a violation of it, and that the legislation exempting the wages of labor from attachment for debt is not applicable to the case in hand. In considering her claim it must be remembered that the exemption of the wages of labor from seizure on execution process was intended for the benefit of the debtor and of his family, and that he cannot waive it: Firmstone v. Mack, 49 Pa. 387. It must also be borne íd mind that the dominating purpose of the act of May 23, 1887, was to afford additional security to the exemption previously granted to them, and that if her contention is sustained this purpose will be substantially defeated. Her husband, in violation of this act and with intent to deprive the appellee of the right to have his personal earnings exempt from application to the payment of his debts according to the laws of the commonwealth, instituted proceedings in an adjoining state and by virtue of them obtained possession of his debt- or’s wages. Can he now apply the judgment recovered against him for the amount of the wages so obtained in payment of claims he holds against the appellee, or has transferred to his wife ? The act which gives the action against him limits the recovery to the wages appropriated in defiance of it, and denies to him the benefit of the exemption laws of the commonwealth upon any execution process issued'upon any judgment obtained in the suit.
It seems to us upon due consideration of the case that the judgment recovered in the action given by the statute represents the wages collected in violation of it and that the creditor holds the wages so collected subject to the exemption applicable to them in the hands of his debtor’s employer.
The order quashing the attachment is affirmed.